— Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 2, 1975, which affirmed a referee’s decision that he was without jurisdiction to rule on an initial determination of the Industrial Commissioner, on the ground that claimant’s request for a hearing was untimely. The notices of initial determination of misconduct and ineligibility were mailed to claimant on September 20. Claimant did not request a hearing until he refiled his claim for benefits in February of 1975. The board was, therefore, without jurisdiction to decide the issue of claimant’s disqualification on the merits. Decision affirmed, without costs. Greenblott, J. P., Koreman, Main, Larkin and Reynolds, JJ., concur.